DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 4/6/2020. Claims 1-6 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the PCT international search report by the International Searching Authority filed on 5/2/2019 and cited by applicant on 4/6/2020 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
	The drawings filed on 4/6/2020 are acceptable for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the bottom aspect” (lines 2-3) is indefinite because the limitation lacks proper antecedent basis in the claim. Further, it is unclear what “aspect” requires. Is the limitation referring to a bottom of the tray?
Claim 1, “the tray” (line 3) is indefinite because it is unclear if the limitation is referring to the perforated louvered drainage and drying tray, or a different/additional tray. Note that in all other instances in the claims, the tray is recited as “perforated louvered drainage and drying tray”. Applicant is requested to clarify the claim language.
Claim 1, “the tray bottom” (lines 3-4) is indefinite because the limitation lacks proper antecedent basis.
Claim 1, “the bottom surface” (lines 5-6) is indefinite because the limitation lacks proper antecedent basis.
Claim 1, “wherein the perforated louvered drainage and drying tray and the barrier are at a distance suitable for airflow in between the two layers” (lines 7-9) is indefinite because it is unclear what the limitation requires. It is unclear with respect to 
Claim 1, “the two layers” (line 9) is indefinite because the limitation lacks proper antecedent basis.
Claim 1, “the bottom surface of the insert thatch bale” (line 12) is indefinite because the limitation lacks proper antecedent basis.
Claim 1, “the bottom surface of the perforated louvered drainage and drying tray” (lines 12-13) is indefinite because the limitation lacks proper antecedent basis. Is the limitation referring to one of the previously recited bottom surfaces?
Claim 1, “the side surfaces of the insert thatch bale” (line 15) is indefinite because the limitation lacks proper antecedent basis.
Claim 2, the limitation, “wherein the barrier is a water, a thermal and/or a fire barrier” is indefinite because it is unclear what the claim requires. It is unclear how a barrier can be a water or a fire. Does applicant intend to recite, “wherein the barrier is a water barrier, a thermal barrier and/or a fire barrier”?
	Claim 3, “the sides” is indefinite because the limitation lacks proper antecedent basis. Note that claim previously requires sides of the perforated louvered drainage and 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art of record does not teach or disclose, alone or in combination the totality of the claimed invention, including all the elements and features of the perforated louvered drainage and drying tray, the insert thatch bale that is compacted, bonded together and inserted in the perforated louvered drainage and drying tray, such that the bottom surface of the insert thatch bale faces the bottom surface of the perforated louvered drainage and drying tray and side surfaces of the insert thatch bale face the sides of the perforated louvered drainage and drying tray. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635